DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-6, 8-15 and 21, drawn to a total knee prosthesis system, classified in A61F2/3845.
Claims 16-20, drawn to method of assembling a hinge knee prosthesis, classified in A61F2/461.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product such assembling the device outside of the body and the implanting the entire assembled device or assembling the device without use of an alignment member. Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Searching different classes/subclasses
Employing different, unrelated search queries
Separate Classifications
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Melanie Chernoff on 6/9/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-6, 8-15 and 21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Objections
Claims 13 and 14 are objected to because of the following informalities:  Claims do not depend from a preceding claim.  Appropriate correction is required.
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 8, 10-12, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Servidio et al. (US 20170035572 A1) and Metzger (US 8163028 B2).
Regarding Claim 1, Servidio teaches a knee joint prosthetic comprising: an axle (e.g. Fig. 1-2, element 160; [0041]-[0047]); a tibial component (e.g. Fig. 2, element 110) having a baseplate portion (e.g. Fig. 2, element 112), an articular portion connected to the baseplate portion (e.g. Fig. 2, element 130), and a protruding portion extending from the baseplate and articular portions (e.g. Fig. 2, element 140), the protruding portion having a first axle opening for receipt of the axle (e.g. Fig. 2, element 148); a femoral component having a distal surface (e.g. Fig. 2, element 180) and a second axle opening for receipt of the axle (e.g. Fig. 2, element 184); 
Servidio does not disclose the following features, however, Metzger teaches a knee joint prosthetic comprising a guide having first and second wedges each having a thickness configured to be located between the tibial component and the femoral component (e.g. Fig. 2, element 170; Column 9, Line - Column 10, Line 26) such that, when the first and second wedges (e.g. Fig. 2, element 174 and 176) are located between the tibial component and the femoral component, the first and second wedges align the first axle opening with the second axle opening for receipt of the axle therein (e.g. Fig. 1 shows that when element 170 is in place the first and second axle opening are in place).
Servidio and Metzger are concerned with the same field of endeavor as the instant claims, namely, knee joint prosthetics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Servidio such that the knee joint prosthetic has a guide with wedges as taught by Metzger in order to prevent hyper extension of the tibia (e.g. Metzger, Column 9, Line - Column 10, Line 26).
Regarding Claim 2, Servidio does not disclose the following features, however, Metzger teaches a knee joint prosthetic wherein the guide includes a post extending therefrom (e.g. Fig. 2, element 182; Column 9, Line - Column 10, Line 26) and the protruding portion includes a post opening (e.g. Fig. 2, element 126), the post opening of the tibial component being configured to receive the post (e.g. Fig. 2, element 126 and 182; Column 9, Line - Column 10, Line 26).
Servidio and Metzger are concerned with the same field of endeavor as the instant claims, namely, knee joint prosthetics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Servidio such that the knee joint prosthetic has a guide with a post to be received in the protruding portion as taught by Metzger in order to limit inferior movement of the yoke (e.g. Metzger, Column 9, Line - Column 10, Line 26).
Regarding Claim 3, Servidio does not disclose the following features, however, Metzger teaches a knee joint prosthetic wherein, when the guide is located between the tibial component and the femoral component, a distal end surface of the guide engages with the tibial component (e.g. Fig. 1 depicts the guide, element 170, engaging articular tibial portion; Additionally, guide, element 170,  engages tibial portion indirectly through engagement with the protruding portion).
Servidio and Metzger are concerned with the same field of endeavor as the instant claims, namely, knee joint prosthetics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Servidio such that the knee joint prosthetic has a guide with wedges as taught by Metzger in order to prevent hyper extension of the tibia (e.g. Metzger, Column 9, Line - Column 10, Line 26).
Regarding Claim 4, Servidio does not disclose the following features, however, Metzger teaches a knee joint prosthetic wherein the first and second wedges each have a curved proximal surface (e.g. Fig. 2, element 174 and 176 have curved portions).
Servidio and Metzger are concerned with the same field of endeavor as the instant claims, namely, knee joint prosthetics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Servidio such that the knee joint prosthetic has a guide with wedges as taught by Metzger in order to prevent hyper extension of the tibia (e.g. Metzger, Column 9, Line - Column 10, Line 26).
Regarding Claim  8, Servidio teaches a knee joint prosthetic comprising: a femoral component having first and second condylar portions each defining a convex distal surface (e.g. Fig. 2, element 180; [0049]-[0052]), the first and second condylar portions further defining an intercondylar recess (e.g. Fig. 2, element 186) therebetween and a first axle opening extending therethrough (e.g. Fig. 2, element 184), the axle opening being in communication with the intercondylar recess (e.g. Fig. 2, element 184 is in communication with element 186); a tibial component defining a concave proximal surface (e.g. Fig. 2, element 132; [0041]); an axle (e.g. Fig. 2, element 160; [0044]-[0047]); a coupling component coupled to the tibial component and having a head portion extending from the tibial component (e.g. Fig. 2, element 140; [0040]-[0047]), the head portion defining a second axle opening (e.g. Fig. 2, element 148); 
Servidio does not disclose the following features, however, Metzger teaches a knee joint prosthetic comprising an assembly guide having an upper surface, a lower surface, and a thickness therebetween (e.g. Fig. 2, element 170 has an upper surface, lower surface and a thickness in between), wherein, when the head portion is received within the recess (e.g. Fig. 2, element 170 is configured to receive the head portion) and the assembly guide is interposed between the tibial component and femoral component (e.g. Fig. 2, element 170; Fig. 2, element 170; Column 9, Line - Column 10, Line 26), the thickness of the assembly guide positions the femoral component such that the first axle opening coaxially aligns with the second axle opening so that the axle can be inserted into the first and second axle openings (e.g. Fig. 1 shows that when element 170 is in place the first and second axle opening are in place).
Servidio and Metzger are concerned with the same field of endeavor as the instant claims, namely, knee joint prosthetics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Servidio such that the knee joint prosthetic has a guide with wedges as taught by Metzger in order to prevent hyper extension of the tibia (e.g. Metzger, Column 9, Line - Column 10, Line 26).
Regarding Claim 10, Servidio does not disclose the following features, however, Metzger teaches a knee joint prosthetic comprising wherein the assembly guide includes first and second guide portions (e.g. Fig. 2, elements 174 and 176) and a guide recess extending therebetween (e.g. Fig. 2, the recess between elements 174 and 176), the guide recess being configured to receive the head portion of the coupling component (e.g. Fig. 2, element 170 is designed to fit around head portion of element 110).
Servidio and Metzger are concerned with the same field of endeavor as the instant claims, namely, knee joint prosthetics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Servidio such that the knee joint prosthetic has a guide with wedges as taught by Metzger in order to prevent hyper extension of the tibia (e.g. Metzger, Column 9, Line - Column 10, Line 26).
Regarding Claim 11, Servidio does not disclose the following features, however, Metzger teaches a knee joint prosthetic comprising wherein the assembly guide includes a bridge connected to and extending between the first and second guide portions (e.g. Labeled A in Annotated Figure 2 below), the bridge at least partially defining the guide recess (e.g. Space defined by bridge structure labeled A).
Servidio and Metzger are concerned with the same field of endeavor as the instant claims, namely, knee joint prosthetics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Servidio such that the knee joint prosthetic has a guide with wedges as taught by Metzger in order to prevent hyper extension of the tibia (e.g. Metzger, Column 9, Line - Column 10, Line 26).

    PNG
    media_image1.png
    356
    478
    media_image1.png
    Greyscale

Regarding Claim 12, , Servidio does not disclose the following features, however, Metzger teaches a knee joint prosthetic wherein the assembly guide includes a post extending from the bridge and into the guide recess (e.g. Fig. 2, element 182; Column 9, Line - Column 10, Line 26) and the head portion defines a post opening configured to receive the post (e.g. Fig. 2, element 126).
Servidio and Metzger are concerned with the same field of endeavor as the instant claims, namely, knee joint prosthetics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Servidio such that the knee joint prosthetic has a guide with a post to be received in the protruding portion as taught by Metzger in order to limit inferior movement of the yoke (e.g. Metzger, Column 9, Line - Column 10, Line 26).
Regarding Claim 14, Servidio teaches a prosthetic knee implant wherein the distal surface of the first condylar portion has an anterior section and a posterior section, the anterior section having a first radius of curvature, the posterior section having a second radius of curvature, the first and second radii of curvature being different (e.g. .Fig. 2s shows elements 185 and 187 define condylar portions with anterior and posterior sections having different radii).
Regarding Claim 21, Servidio does not disclose the following features, however, Metzger teaches a knee joint prosthetic wherein the upper surface of the assembly guide includes a first concave portion on the first guide portion (e.g. the curved portion of element 174) and a second concave portion on the second guide portion (e.g. the curved portion of element 176).
Servidio and Metzger are concerned with the same field of endeavor as the instant claims, namely, knee joint prosthetics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Servidio such that the knee joint prosthetic has a guide with wedges as taught by Metzger in order to prevent hyper extension of the tibia (e.g. Metzger, Column 9, Line - Column 10, Line 26).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Servidio et al. (US 20170035572 A1) and Metzger (US 8163028 B2) as applied to claims 1-4, 8, 10-12, 14 and 21 above, and further in view of Pastrick et al (US 4136405 A).
Regarding Claim 9, Servidio teaches a knee joint prosthetic wherein the tibial component includes a baseplate member (e.g. Fig. 2, element 112) and a insert (e.g. Fig. 2, element 130), the insert defining the concave proximal surface (e.g. Fig. 2, element 112; [0041]).
Servidio does not disclose the following features, however, Pastrick teaches the use of polymer inserts (Fig. 5, element 94; Column 3, Lines 46-66). 
Servidio and Pastrick are concerned with the same field of endeavor as the instant claims, namely, knee joint prosthetics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Servidio such that some of the components are made of polymer as taught by Pastrick in order to absorb shock and provide anti-friction properties (e.g. Pastrick, Column 3, Lines 46-66).
Allowable Subject Matter
Claims 5, 6, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 5, the closest prior art, Metzger (US 8163028 B2), does not disclose a guide wherein the the wedges have radii of curvature matching the femoral components.
Regarding Claim 6, the closest prior art, Metzger (US 8163028 B2), does not disclose a guide that can only achieve a fully seated position at one angle of flexion of the knee prosthetic device.
Regarding Claim 13, the closest prior art, Metzger (US 8163028 B2), does not disclose a guide wherein the first concave portion has a radius of curvature equal to a radius of curvature of the convex distal surface of the first condylar portion.
Regarding Claim 15, the closest prior art, Metzger (US 8163028 B2), does not disclose wherein the first concave portion of the assembly guide has a third radius of curvature equal to the second radius of curvature.
Claims 5-6, 13 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068. The examiner can normally be reached Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.R./Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774